Affirmed and Opinion filed October 17, 2002








Affirmed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-02-00108-CR &
     
14-02-00109-CR
____________
 
DOMINIEK NADINE CURRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 338th District Court
Harris County, Texas
Trial
Court Cause Nos. 875,722 & 889,300
 

 
M E M O R A N D U M  O
P I N I O N




In cause number 14-02-00108-CR, appellant entered a plea of
guilty to possessing a controlled substance with the intent to manufacture or
deliver.  On May 1, 2001, the trial court
deferred a finding of guilt and placed appellant on community supervision for
eight years.  The State filed a motion to
adjudicate alleging appellant violated the terms and conditions of her
community supervision.  On December 18,
2001, the trial court granted the State=s motion, found appellant guilty, and
sentenced her to confinement for six years in the Institutional Division of the
Texas Department of Criminal Justice.  In
cause number 14-02-00109-CR, appellant pled guilty to possession of a
controlled substance.  On December 18,
2001, the trial court sentenced appellant to six years= confinement in the Texas Department
of Criminal Justice--Institutional Division. 
Appellant filed a pro se notice of appeal in both causes.
Appellant=s appointed counsel filed briefs in which he concludes the
appeals are wholly frivolous and without merit. 
The briefs meet the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  Discussion of the briefs would add nothing to
the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do not publish C Tex. R. App. P. 47.3(b).